Citation Nr: 1441479	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  13-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for gastrointestinal disability.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


REMAND

The Veteran served on active duty from May 1953 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery. Alabama.

In January 2013, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In June 2013, the Veteran requested a hearing before a member of the Board.  In a May 2014 statement, the Veteran's representative clarified that the Veteran would like a hearing at the RO by way of videoconference.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2013).  There is no evidence in the record that the hearing request has been withdrawn.  Consequently, a remand is necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge by way of videoconference.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

